UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4866
JAMES DUKES, JR., a/k/a Bubba,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
            Cameron McGowan Currie, District Judge.
                            (CR-00-258)

                      Submitted: October 17, 2001

                      Decided: October 30, 2001

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

E. T. Moore, Jr., MOORE LAW FIRM, Barnwell, South Carolina, for
Appellant. Jane Barrett Taylor, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DUKES
                              OPINION

PER CURIAM:

   James Dukes, Jr., appeals his conviction and sentence of sixty
months imprisonment for possession with intent to distribute cocaine
base, in violation of 21 U.S.C.A. § 841(a)(1) (West 1999). Dukes’
counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), addressing whether the district court fully complied with
Fed. R. Crim. P. 11 in accepting Dukes’ guilty plea, and whether the
imposition of a sixty-month statutory mandatory minimum sentence
violated Apprendi v. New Jersey, 530 U.S. 466 (2000), but stating that
in his opinion there were no meritorious issues for appeal. Although
advised of his right to do so, Dukes has not filed a pro se supplemen-
tal brief.

   We have reviewed the record and find that the district court com-
plied with all the mandates of Fed. R. Crim. P. 11 in accepting Dukes’
guilty plea. See United States v. Goins, 51 F.3d 400, 402 (4th Cir.
1995) (providing standard). We further find Dukes’ sixty-month sen-
tence did not violate Apprendi. See United States v. Angle, 254 F.3d
514, 518 (4th Cir. 2001) (en banc), cert. denied, ___ U.S. ___, 2001
WL 995333 (U.S. Oct. 1, 2001) (No. 01-5838); United States v. Pratt,
239 F.3d 640, 647 (4th Cir. 2001).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Dukes’ conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED